internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-121895-98 date date legend taxpayer accountant year year dear this letter is in response to the letter of date submitted on behalf of taxpayer requesting an extension of time to elect to treat suspended investment_interest expense as amounts allocable to a passive_activity pursuant to notice_89_36 1989_1_cb_677 and section c of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no 102_stat_3342 taxpayer was an investor in an activity that produced investment_interest expense in tax years prior to some of this interest_expense was disallowed for the taxpayer’s tax_year and was carried forward to for tax years after the activity was characterized as a passive_activity under sec_469 of the internal_revenue_code plr-121895-98 it has been represented that taxpayer relied exclusively on accountant for the preparation of tax returns from year until year accountant has represented that he was unaware of the election under section c of tamra and notice_89_36 until preparation of taxpayer’s return for year consequently the election was not timely filed section c of tamra provides that if any amount was disallowed as a deduction under sec_163 of the code as in effect on the day before the date of the enactment of the act such amount would but for the making of an election under section c be treated as investment_interest paid_or_accrued by the taxpayer in the taxpayer's first taxable_year beginning after date and the taxpayer makes an election at such time and in such manner as the secretary_of_the_treasury or_his_delegate shall prescribe then to the extent such amount is attributable to an activity subject_to the limitations of sec_469 of the code such amount shall not be treated as investment_interest but shall be treated as a deduction allocable to such activity for such first taxable_year by notice_89_36 the service provided guidance as to the time and manner of making the election under section c of tamra notice_89_36 provides that the election must be made by filing an amended_return on or before the later of the due_date taking into account any extensions of time to file obtained by the taxpayer for filing the income_tax return of the taxpayer for the taxpayer's first taxable_year beginning after date or date sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-121895-98 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently taxpayer is granted an extension of time for making the election until days following the date of this letter the election should be made in a written_statement filed with the district_director having jurisdiction over taxpayer’s returns a copy of this letter should be attached to the written_statement filed with the district_director a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed as to whether any amounts disallowed as a deduction under sec_163 of the code were in fact available for the election provided for by notice_89_36 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes plr-121895-98 cc
